UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-7973


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

GONZALES MARCH, a/k/a Gun, a/k/a Gon,

                       Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Cameron McGowan Currie, Senior
District Judge. (3:08-cr-00590-CMC-6)


Submitted:   April 24, 2014                 Decided:   April 28, 2014


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gonzales March, Appellant Pro Se. Jimmie Ewing, Stanley D.
Ragsdale, Julius Ness Richardson, John David Rowell, Assistant
United States Attorneys, James Chris Leventis, Jr., OFFICE OF
THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Gonzales March seeks to appeal the district court’s

orders    treating       his   Fed.    R.       Civ.   P.    60(b)    motion     as   an

unauthorized       successive     28   U.S.C.      § 2255        (2012)   motion,     and

dismissing it on that basis and denying his motion to alter or

amend the order.         The orders are not appealable unless a circuit

justice    or    judge   issues   a    certificate          of   appealability.       28

U.S.C. § 2253(c)(1)(B) (2012).                  A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2012).                 When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating         that   reasonable     jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);   see     Miller-El     v.   Cockrell,        537   U.S.   322,   336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                         Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that March has not made the requisite showing.                       Accordingly, we

deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.

                                            2
            Additionally, we construe March’s notice of appeal and

informal brief as an application to file a second or successive

§ 2255 motion.       United States v. Winestock, 340 F.3d 200, 208

(4th Cir. 2003).         In order to obtain authorization to file a

successive § 2255 motion, a prisoner must assert claims based on

either:

     (1) newly discovered evidence that . . . would be
     sufficient to establish by clear and convincing
     evidence that no reasonable factfinder would have
     found the movant guilty of the offense; or

     (2) a new rule of constitutional law, made retroactive
     to cases on collateral review by the Supreme Court,
     that was previously unavailable.

28 U.S.C. § 2255(h).            March’s claims do not satisfy either of

these    criteria.       Therefore,    we   deny    authorization      to   file   a

successive § 2255 motion.

            We dispense with oral argument because the facts and

legal    contentions     are    adequately    presented     in   the    materials

before    this   court    and    argument   would    not   aid   the   decisional

process.



                                                                        DISMISSED




                                        3